                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 4:19-cr-405-02
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
FELIX CALDERON SANTIAGO,                   )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT Defendant Felix Calderon Santiago's

("Defendant") plea of guilty and enter a finding of guilty against defendant. (Doc. No.

35.)

       On July 2, 2019, the government filed an Indictment against defendant. (Doc. No.

11.) On October 11, 2019, this Court issued an order assigning this case to Magistrate

Judge Burke for the purpose of receiving defendant's guilty plea. (Doc. No. 30.)

       On October 23, 2019, a hearing was held in which defendant entered a plea of

guilty to Counts 1 and 4 of the Indictment, charging him with Conspiracy to Distribute

Cocaine and Attempted Possession with the Intent to Distribute Cocaine, in violation of

21 U.S.C. Sections 841 (a)(1), (b)(1)(B)(ii)(II), and 846. Magistrate Judge Burke received

defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 35.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it
was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1 and 4 in violation of 21

U.S.C. Sections 841 (a)(1), (b)(1)(B)(ii)(II), and 846. The sentencing will be held on

February 20, 2020 at 11:00 a.m.

        IT IS SO ORDERED.



Dated: November 18, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
